



Exhibit 10.1


PERFORMANCE SHARE UNIT AGREEMENT
(ADJUSTED CASH FLOW)
PURSUANT TO THE
AMENDED AND RESTATED U.S. SILICA HOLDINGS, INC.
2011 INCENTIVE COMPENSATION PLAN


* * * * *


Participant:


Grant Date:


Number of Performance Share Units Granted at Target Performance:


Number of Performance Share Units Granted at Maximum Performance:


* * * * *


THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between U.S. Silica Holdings,
Inc., a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Amended and Restated U.S. Silica
Holdings, Inc. 2011 Incentive Compensation Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the performance share units (“PSUs”) provided
herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan and the Company’s
Executive Compensation Clawback Policy (including, without limitation, any
amendments thereto adopted at any time and from time to time unless such
amendments are expressly intended not to apply to the Award provided hereunder),
all of which terms and provisions are made a part of and incorporated in this
Agreement as if they were each expressly set forth herein. Any capitalized term
not defined in this Agreement (including Exhibit A hereto) shall have the same
meaning as is ascribed thereto in the Plan. The Participant hereby acknowledges
receipt of a true copy of the Plan and the Executive Compensation Clawback
Policy and that the Participant has read the Plan and the Executive Compensation
Clawback Policy carefully and fully understands its content. In the event of any


 
 
 




--------------------------------------------------------------------------------





conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.
2.    Grant of Performance Share Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of PSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason, and no adjustments
shall be made for dividends in cash or other property, distributions or other
rights in respect of the shares of Common Stock underlying the PSUs, except as
otherwise specifically provided for in the Plan or this Agreement.
3.    Vesting.
(a)    Performance-Based Vesting. Subject to the provisions of Sections 3(b)
through 3(d) hereof, one-third of the PSUs subject to this grant (each such
third, a “Tranche”) shall become performance vested based on the level of
achievement of the Performance Goal (as defined in Exhibit A hereto) for the
applicable performance period set forth on Exhibit A hereto (each, a
“Performance Period”), in accordance with the schedule below and Exhibit A
hereto, provided that (subject to the provisions of Sections 3(c) and 3(d)
hereof), the Participant remains employed with the Company or its Affiliates
through the end of the third Performance Period:
Performance Goal  
Achievement
Number of PSUs Vested as Percentage of Target
Less Than Threshold Amount
0%
Threshold Amount
50% (Threshold)
Target Amount
100% (Target)
Equal to or Greater Than Maximum Amount
200% (Maximum)



To the extent that the actual level of achievement of the Performance Goal for a
Performance Period hereunder is between any two levels provided in the table
above, the number of PSUs to become performance vested with respect to the
corresponding Tranche shall be determined on a pro rata basis using straight
line interpolation; provided that no PSUs shall become vested with respect to a
Tranche if the actual level of achievement of the Performance Goal for the
corresponding Performance Period is less than the Threshold level of performance
set forth in the schedule above; and provided, further, that the maximum number
of PSUs that may become vested with respect to a Tranche shall not exceed the
number of PSUs set forth in the schedule above corresponding to the Maximum
level of performance set forth in the schedule above.


Notwithstanding the foregoing, in the event that a Change in Control occurs
prior to the last day of the third Performance Period, the number of PSUs that
will become performance vested hereunder will be determined in accordance with
this paragraph. For any Performance Period that ends on or prior to the date on
which such Change in Control occurs, the number of PSUs that will become
performance vested with respect to the corresponding Tranche will be determined
in accordance


 
2
 




--------------------------------------------------------------------------------





with the schedule above based on the actual level of achievement of the
corresponding Performance Goal. For any Performance Period that is in effect on
the date on which such Change in Control occurs, the number of PSUs that will
become performance vested with respect to the corresponding Tranche will equal
the number of PSUs that would have become performance vested in accordance with
the schedule above based on (i) the actual level of achievement of the
corresponding Performance Goal as of the date of such Change in Control
(assuming for such purpose that such Change in Control had occurred on the last
day of the Performance Period)] or (ii) the Target level of performance set
forth in the schedule above, whichever is greater. For any Performance Period
that was scheduled to commence after the date on which such Change in Control
occurs, the number of PSUs that will become performance vested with respect to
the corresponding Tranche will equal the number of PSUs that would have become
performance vested in accordance with the schedule above based on the Target
level of performance set forth in the schedule above. Following such Change in
Control, the number of PSUs determined in accordance with the immediately
preceding sentence will vest (x) on the last day of the Performance Period, if
the Participant remains employed with the Company or its Affiliates through the
end of the third Performance Period, or (y) if applicable, in accordance with
the provisions of Sections 3(b) and 3(c) hereof.


(b)    Termination due to death or Disability, without Cause or due to
Retirement. Subject to the provisions of Sections 3(c) and 3(d) hereof, in the
event of the Participant’s Termination as a result of death or Disability, by
the Company without Cause, or due to the Participant’s “Retirement” (as defined
below) at any time prior to the end of the third Performance Period, the
requirement that the Participant remain in the continued employment of the
Company or its Subsidiaries through the end of the third Performance Period in
order for the time-based vesting condition to be satisfied under Section 3(a)
hereof shall be waived as of the date of such Termination. Thereafter, the PSUs
shall continue to remain outstanding until the Committee can certify the actual
level of achievement of the Performance Goal for the third Performance Period,
and the PSUs shall become vested or be forfeited based on actual performance on
a pro rata basis (as determined in accordance with the following sentence) in
accordance with the otherwise applicable vesting conditions set forth in Section
3(a) hereof, and shall be paid, to the extent so vested, as provided in Section
4 hereof. For purposes of determining the pro rata number of PSUs to become
vested under this Section 3(b), the number of PSUs that would have become vested
based on actual performance for all three Performance Periods in accordance with
Section 3(a) hereof shall be multiplied by a fraction, the numerator of which is
the number of calendar days in the period beginning with the date of
commencement of the first Performance Period and ending on the date of such
Termination, and the denominator of which is one thousand ninety six (1,096).
For purposes hereof, the term “Retirement” shall mean the Participant’s
voluntary Termination of Employment at or after age sixty-five (65) or such
earlier date after age fifty (50), in either case, as may be approved by the
Committee in its sole discretion with regard to the Participant.
(c)    Change in Control. Notwithstanding the provisions of Sections 3(a) and
3(b) hereof, in the event of the Participant’s Termination as a result of death
or Disability, by the Company without Cause, by the Participant for “Good
Reason” (as defined below) or as a result of the Participant’s Retirement, in
any case, at any time upon or following a Change in Control but prior to the end
of the third Performance Period, the PSUs shall become vested as of the date of
such Termination to the extent that the Performance Goals for the Performance
Periods, as determined


 
3
 




--------------------------------------------------------------------------------





in accordance with Section 3(a), were achieved as of the date of such Change in
Control, and shall be paid, to the extent so vested, as provided in Section 4
hereof. For purposes hereof, the term “Good Reason” shall mean (i) a material
reduction in the Participant’s annual base salary rate of compensation; (ii) a
required relocation of more than 50 miles from the Participant’s primary place
of employment with the Company or its Affiliates; or (iii) a material, adverse
change in the Participant’s title, reporting relationship, authority, duties or
responsibilities; provided, however, that to invoke a Termination for Good
Reason, (A) the Participant must provide written notice to the Company within
thirty (30) days of the event the Participant believes constitutes Good Reason,
(B) the Company must fail to cure such event within thirty (30) days of the
receipt of such written notice and (C) the Participant must terminate employment
within five (5) days following the expiration of the Company’s cure period
described above.
(d)    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the PSUs at any time and for any reason.
(e)    Effect of Detrimental Activity. The provisions of Section 10.4 of the
Plan regarding Detrimental Activity shall apply to the PSUs.
(f)    Forfeiture. Subject to the provisions of Sections 3(b) through 3(d)
hereof, all unvested PSUs shall be immediately forfeited upon the Participant’s
Termination for any reason.
4.    Delivery of Shares.
(a)    General. Subject to the provisions of Sections 4(b) and 4(c) hereof,
within two and one-half months following the vesting of the PSUs, the
Participant shall receive the number of shares of Common Stock that correspond
to the number of PSUs that have become vested hereunder; provided that the
Participant shall be obligated to pay to the Company the aggregate par value of
the shares of Common Stock to be issued within ten (10) days following the
issuance of such shares unless such shares have been issued by the Company from
the Company’s treasury.
(b)    Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made, and (B) a date that is immediately prior to the expiration of
two and one-half months following the date such distribution would otherwise
have been made hereunder.
(c)    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of
Common Stock that would otherwise be distributed to the Participant hereunder
(the “Deferred Shares”), consistent with the requirements of Section 409A of the
Code. Upon the vesting of PSUs that have been so deferred, the applicable number
of Deferred Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”).


 
4
 




--------------------------------------------------------------------------------





Subject to Section 5 hereof, the number of shares of Common Stock equal to the
number of Deferred Shares credited to the Participant’s Account shall be
distributed to the Participant in accordance with the terms and conditions of
the Plan and the other applicable written plans or procedures of the Company,
consistent with the requirements of Section 409A of the Code.
5.    Dividends; Rights as Stockholder. Cash dividends on shares of Common Stock
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each PSU granted to the Participant, provided
that such cash dividends shall not be deemed to be reinvested in shares of
Common Stock and shall be held uninvested and without interest and paid in cash
at the same time that the shares of Common Stock underlying the PSUs are
delivered to the Participant in accordance with the provisions hereof. Stock
dividends on shares of Common Stock shall be credited to a dividend book entry
account on behalf of the Participant with respect to each PSU granted to the
Participant, provided that such stock dividends shall be paid in shares of
Common Stock at the same time that the shares of Common Stock underlying the
PSUs are delivered to the Participant in accordance with the provisions hereof.
For clarity, no such cash or shares shall be paid to the Participant with
respect to any PSUs that are not earned or are forfeited. Except as otherwise
provided herein, the Participant shall have no rights as a stockholder with
respect to any shares of Common Stock covered by any PSU unless and until the
Participant has become the holder of record of such shares.
6.    Non-Transferability. No portion of the PSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the PSUs as provided herein, unless
and until payment is made in respect of vested PSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the PSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any minimum
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable to the Participant hereunder; provided, however, that, at the
Participant’s discretion, the number of shares of Common Stock otherwise
deliverable to the Participant may be further reduced in an amount up to the
maximum individual tax rate in the Participant’s particular jurisdiction, and
only if the Company has a statutory obligation to withhold taxes on the
Participant’s behalf, in such case only if such reduction would not result in
adverse financial accounting treatment, as determined by the Company (and in
particular in connection with the effectiveness of the amendments to FASB


 
5
 




--------------------------------------------------------------------------------





Accounting Standards Codification Topic 718, Compensation – Stock Compensation,
as amended by FASB Accounting Standards Update No. 2016-09, Improvements to
Employee Share-Based Payment Accounting).
9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Common
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.
10.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 10.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
11.    Entire Agreement; Amendment. This Agreement, together with the Plan and
the Executive Compensation Clawback Policy, contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan. This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
12.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the


 
6
 




--------------------------------------------------------------------------------





General Counsel of the Company. Any notice hereunder by the Company shall be
given to the Participant in writing and such notice shall be deemed duly given
only upon receipt thereof at such address as the Participant may have on file
with the Company.
13.    No Right to Employment. Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company, its Subsidiaries or its Affiliates
to terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.
14.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
15.    Compliance with Laws. The grant of PSUs and the issuance of shares of
Common Stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective rules and
regulations promulgated thereunder) and any other law, rule regulation or
exchange requirement applicable thereto. The Company shall not be obligated to
issue the PSUs or any shares of Common Stock pursuant to this Agreement if any
such issuance would violate any such requirements. As a condition to the
settlement of the PSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
16.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
17.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
19.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.


 
7
 




--------------------------------------------------------------------------------





20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of PSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the PSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
* * * * *


 
8
 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


U.S. SILICA HOLDINGS, INC.






By:                        


Name: Bryan A. Shinn


Title: President and Chief Executive Officer






PARTICIPANT






    


Name:





Exhibit A




1.    Performance Periods. The Performance Periods are as follows:
(a)    The first Performance Period is the 2019 calendar year;
(b)    The second Performance Period is the 2020 calendar year; and
(c)    The third Performance Period is the 2021 calendar year.
2.    Performance Goal. The Performance Goal for each Performance Period is
Adjusted Cash Flow.
(a)    “Adjusted Cash Flow” means Adjusted EBITDA, minus Capital Expenditures,
plus or minus the change in Working Capital, plus or minus Other Adjustments (as
each such term is defined below).
(b)    “Adjusted EBITDA” means Adjusted EBITDA as reported in the Company’s
Management’s Discussion & Analysis set forth in the Company’s Annual Report on
Form 10-K as filed with the U.S, Securities and Exchange Commission (the “Form
10-K”); provided, however, that if the Form 10-K does not set forth Adjusted
EBITDA, “Adjusted EBITDA” shall mean Adjusted EBITDA as reported in the
Company’s press release announcing full year financial results for the
applicable year.
(c)    “Capital Expenditures” means “Capital expenditures” as set forth in the
Company’s year-end Consolidated Statements of Cash Flows as reported in the
Company’s Form 10-K.
(d)    “Other Adjustments” means other adjustments impacting the Company’s cash
flows approved by the Committee, which were not anticipated or budgeted for by
the Company in the Company’s annual budget for the particular year, including,
without limitation, adjustments relating to the impact from asset sales; mergers
& acquisition activities (including the impact of assumption of post-closing
liabilities); unanticipated insurance proceeds or settlements; unanticipated
legal expenses and judgments; cash incentive compensation paid to the Company’s
employees; non-recurring items as determined in accordance with U.S. generally
accepted accounting principles (“GAAP”); changes in accounting standards;
changes in pension costs and discontinued operations; changes in currency
exchange rates; changes in interest rates; and extraordinary items as determined
in accordance with GAAP.
(e)    “Working Capital” means the change in net trade payables, plus net trade
accounts receivable, plus net inventory, in each case of the Company and its
Subsidiaries.
3.    Establishment of Threshold, Target and Maximum Amounts. The Committee will
establish the amounts of Adjusted Cash Flow that must be achieved for each
Performance Period in order for the PSUs to become performance vested at the
percentages corresponding to the Threshold Amount, Target Amount and Maximum
Amount in the schedule set forth in Section 3(a) of the Agreement, no later than
March 31st of such Performance Period.
4.    Determination of Achievement of Performance Goal. The Committee will
certify the level of achievement of the Performance Goal for each Performance
Period within 60 days after the end of such Performance Period (or the date on
which a Change in Control occurs, if applicable); provided that, if a Change in
Control occurs prior to the last day of a Performance Period, the Committee will
certify the level of achievement of the Performance Goal for such Performance
Period, no later than 30 days after the date of such Change in Control.






 
9
 


